United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 16-0834
Issued: August 25, 2016

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 15, 2016 appellant timely appealed the February 26, 2016 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant’s actual earnings as a part-time, limited-duty carrier fairly
and reasonably represented his wage-earning capacity effective June 12, 2009.

1
2

5 U.S.C. § 8101 et seq.

The case record provided to the Board includes evidence received after OWCP issued its February 26, 2016
decision. The Board is precluded from considering evidence that was not in the case record at the time OWCP
rendered its final decision. 20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
This case has previously been before the Board.3 Appellant, a 53-year-old former city
carrier, injured his lower back as a result of a January 28, 2009 employment-related fall. He was
delivering mail on private property when he slipped and fell on a tiled porch. OWCP accepted
appellant’s claim for lumbar sprain/strain, aggravation of underlying L1-2 disc herniation,
aggravation of underlying L4-5 disc bulge, and lumbar radiculopathy. After a four-month period
of temporary total disability, appellant returned to work in a part-time, limited-duty capacity
effective June 12, 2009. His limited-duty carrier responsibilities included “casing [and] pulling
down route.” Appellant worked four hours per day, and OWCP compensated him for four hours
of lost wages per day.
On November 5, 2010 the employing establishment offered appellant another temporary
part-time (four hours), limited-duty assignment. Per OWCP’s instructions, the employing
establishment based the offer on the July 20, 2010 permanent restrictions identified by
appellant’s treating physician, Dr. Gene I. Geld, a family practitioner.4 Appellant accepted the
limited-duty job offer on November 6, 2010.
Although appellant’s physician indicated that the work restrictions were permanent, the
employing establishment advised OWCP that it was currently unable to extend an offer of
permanent limited-duty work. The employing establishment explained that such an offer would
have to await the next National Reassessment Program (NRP) review, but until then it would
continue to provide appellant limited-duty work. OWCP in turn advised him that it could not
issue a formal loss of wage-earning capacity (LWEC) determination based on actual earnings
because his limited-duty assignment was not permanent.5 Appellant remained on the periodic
compensation rolls and continued to receive four hours of wage-loss compensation per day.6
On January 9, 2014 appellant filed a Form CA-2a claiming that he suffered a recurrence
of disability beginning September 28, 2013. He alleged that his employing establishment
withdrew limited-duty work effective September 28, 2013. Appellant also claimed that his

3

Docket No. 15-0465 (issued April 29, 2015).

4

The November 5, 2010 modified assignment included “casing mail [and] maintaining all office duties” for
appellant’s route (up to four hours per day). Additional duties included recording change of addresses (two to four
hours per day), and casing mail on any open routes (two to four hours per day). The November 5, 2010 offer
recognized that appellant was not to exceed four hours of limited-duty work per day. There was also no crouching,
stooping, or climbing. Other limitations included occasional walking, sitting, standing, and reaching overhead (not
to exceed four hours). Lastly, the offer noted frequent grasping, fine manipulation, and repetitive reaching (not to
exceed four hours). Although the November 5, 2010 offer did not specify appellant’s salary, the employing
establishment subsequently identified his annual salary as $54,619.00 (Level 1, Step A).
5

Personnel records indicate that appellant’s tenure with the employing establishment dated back to October 1996.

6

In 2011 OWCP briefly interrupted payment of wage-loss compensation while appellant received compensation
for a schedule award. It resumed payment of wage-loss compensation effective October 4, 2011.

2

previous limited-duty assignment exceeded his medical restrictions.7
The employing
establishment refuted his allegation that it had withdrawn his limited-duty assignment. To the
contrary, it claimed to have merely accommodated his request that he be allowed to exhaust his
remaining sick leave prior to commencing his OPM-approved disability retirement.
By decision dated May 27, 2014, OWCP denied appellant’s claim for recurrence of
disability beginning September 28, 2013. Appellant requested a hearing. The Branch of
Hearings & Review’s hearing representative affirmed the denial of appellant’s recurrence claim
in a December 16, 2014 decision.8 Appellant appealed to the Board.
When the case was previously on appeal, the Board affirmed the hearing representative’s
December 16, 2014 decision. In its April 29, 2015 decision, the Board found that appellant
voluntarily stopped work on September 28, 2013 in response to OPM’s recent approval of a
FERS-based disability retirement. Appellant did not establish that the employing establishment
withdrew his part-time, limited-duty assignment on or after September 28, 2013. The Board
further found that appellant failed to establish that the employing establishment changed his
limited-duty assignment such that the November 5, 2010 job requirements exceeded his
established physical limitations. Lastly, the Board found that the medical evidence of record did
not establish that he was totally disabled on or after September 28, 2013 due to his employmentrelated lumbar condition.9 The Board’s April 29, 2015 decision is incorporated herein by
reference.
Since the case was last before the Board, Dr. Geld provided a March 19, 2015 work
capacity evaluation (OWCP 5-c) wherein he noted that appellant was unable to perform his usual
job, but could work four hours per day performing sedentary or light duties. He limited appellant
to four hours of sitting, walking, standing, kneeling, and reaching above shoulder. Dr. Geld
precluded all twisting, bending/stooping, squatting, climbing, and operating a motor vehicle at
work. Additionally, he imposed a four-hour, 20-pound restriction with respect to pushing,
pulling, and lifting. Finally, Dr. Geld noted that appellant should take a five- to seven-minute
break every half hour.
Dr. Geld saw appellant for follow-up on June 18, September 16, and December 10, 2015.
On each occasion, he examined appellant and reported that his condition and work restrictions
remained unchanged.

7

The position appellant held since November 6, 2010 allegedly required him to stand in excess of one hour. He
also claimed that his limited-duty assignment exceeded his 20-pound lift/carry limitation. Appellant alleged that he
had to lift and/or carry relay bags weighing 35 to 70 pounds.
8

The hearing representative found no evidence that the employing establishment withdrew appellant’s limitedduty assignment. Instead, the record established that appellant’s work stoppage was due to his acceptance of
disability retirement benefits. The hearing representative further found that the evidence did not support appellant’s
claim that the limited-duty position he performed since November 6, 2010 exceeded his medical restrictions.
9

Since June 2009, appellant’s treating physician, Dr. Geld, consistently found him capable of working part-time,
limited duty. He indicated as much on September 20, 2013, just prior to appellant’s work stoppage, and again on
December 19, 2013, a few days after the effective date of his disability retirement.

3

On January 21, 2016 appellant advised OWCP that he planned to resume part-time work
beginning January 25, 2016. He anticipated working four hours per day as a general food service
worker at a high school. Appellant’s expected hourly wage was $8.25, and he intended to work
20 hours per week while school was in session.
In a February 26, 2016 decision, OWCP found that appellant’s part-time employment as
a limited-duty carrier beginning June 12, 2009 fairly and reasonably represented his wageearning capacity. It noted that he earned $512.66 per week as a limited-duty carrier. The
decision described appellant’s former duties casing mail and pulling down route.10 OWCP
explained that because he had demonstrated the ability to perform the duties of the job for two
months or more, the position was considered suitable to his partially disabled condition. The
February 26, 2016 decision also noted the history of the claim, including appellant’s third-party
surplus, his December 2013 disability retirement, and his subsequent claim for recurrence of
disability, which OWCP denied.11 Additionally, OWCP indicated that a retroactive LWEC
determination was appropriate, but offered no explanation. It also noted that Dr. Geld advised on
December 10, 2015 that appellant’s work restrictions remained unchanged. Consequently,
OWCP adjusted his wage-loss compensation based on his weekly earnings as a limited-duty
carrier effective June 12, 2009.
LEGAL PRECEDENT
An injured employee who is either unable to return to the position held at the time of
injury or unable to earn equivalent wages, but who is not totally disabled for all gainful
employment, is entitled to compensation computed based on an LWEC.12 An employee’s actual
earnings generally best reflect his or her wage-earning capacity.13 Absent evidence that actual
earnings do not fairly and reasonably represent the employee’s wage-earning capacity, such
earnings must be accepted as representative of the individual’s wage-earning capacity.14
Compensation payments are based on the wage-earning capacity determination, and OWCP’s
finding remains undisturbed until properly modified.15
A light-duty position that fairly and reasonably represents an employee’s ability to earn
wages may form the basis of an LWEC determination if that light-duty position is a classified

10

According to the June 12, 2009 job offer, appellant was expected to case mail and pull down a route over the
course of a four-hour workday. The job offer included a 20-pound lifting limitation, and indicated that the majority
of his four-hour shift would be devoted to casing mail (one to four hours, intermittently). It also specified that an
average of 30 minutes would be spent lifting up to 20 pounds, as well as 30 minutes spent pulling down the route.
The June 12, 2009 offer did not specify appellant’s salary nor did it identify the position as permanent.
11

However, OWCP did not specifically mention appellant’s November 5, 2010 modified assignment.

12

5 U.S.C. § 8115(a); 20 C.F.R. §§ 10.402, 10.403; see Alfred R. Hafer, 46 ECAB 553, 556 (1995).

13

Hayden C. Ross, 55 ECAB 455, 460 (2004).

14

Id.

15

See Katherine T. Kreger, 55 ECAB 633, 635 (2004).

4

position to which the injured employee has been formally reassigned.16 The position must
conform to the established physical limitations of the injured employee; the employing
establishment must have a written position description outlining the duties and physical
requirements; and the position must correlate to the type of appointment held by the injured
employee at the time of injury.17 If these circumstances are present, a determination may be
made that the position constitutes “regular” federal employment.18
With respect to part-time employment, FECA Procedure Manual (PM) provides: (1) a
part-time position may form the basis of an LWEC determination if the employee was a parttime worker at the time of injury; and (2) for an employee who was a full-time employee on the
date of injury, a part-time position may form the basis of an LWEC determination if the
employee’s stable, established work restrictions limit him or her to part-time work.19 For a parttime position to fairly and reasonably represent the wage-earning capacity of an individual who
was a full-time employee on the date of injury, the position should involve the number of hours
the employee is capable of working as indicated in the current, stable work restrictions.20
Reemployment may not be considered representative of the injured employee’s wageearning capacity where the job is temporary and the employee’s date-of-injury job was
permanent.21 However, if the employee was a temporary employee when injured, a temporary
position may reasonably represent his or her wage-earning capacity as long as the position will
last for 90 days or more.22
As long as there is no work stoppage due to the accepted condition(s), a formal LWEC
determination should be issued following 60 calendar days from the date of return to work.23
If the injured employee is no longer working in the alternative position upon which a
rating is being considered, OWCP may consider a retroactive LWEC.24 However, this is rare
and should only be made where the employee worked in the position for at least 60 days; the
employment fairly and reasonably represented his or her wage-earning capacity as outlined under
16

20 C.F.R. § 10.510.

17

Id.

18

Id.

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on Actual
Earnings, Chapter 2.815.5c(1)(b) (June 2013).
20

Id. at Chapter 2.815.5c(1)(b)(ii).

21

Id. at Chapter 2.815.5c(2)(d). A job is considered temporary when expressly stated in the job offer, position
description, or other supporting documentation. Id. If the language in the job offer is ambiguous, OWCP should ask
the employing establishment if the position represents temporary work and document the file accordingly. Id.
22

Id. at Chapter 2.815.5c(2)(d)(iii).

23

Id. at Chapter 2.815.6a.

24

Id. at Chapter 2.815.7.

5

FECA PM Chapter 2.815.5; and the subsequent work stoppage or change in the alternative
positions(s) did not occur because of any change in the employee’s injury-related condition
affecting his or her ability to work.25
ANALYSIS
At the time of his January 28, 2009 work injury, appellant was a permanent employee
working full-time as a city carrier. He was off work for approximately four months due to his
accepted employment injury. On June 12, 2009 appellant returned to work as a part-time (four
hours per day), limited-duty carrier “casing mail [and] pulling down route.” The written job
offer included a 20-pound lifting restriction. After appellant’s physician identified permanent
work restrictions in July 2010, OWCP asked the employing establishment to extend an offer of
permanent limited-duty work. Appellant subsequently received and accepted a November 5,
2010 modified assignment working four hours per day.26 This latest written offer did not
identify the part-time modified assignment as permanent and upon further inquiry OWCP
learned that the employing establishment could not extend a permanent offer at that time. The
employing establishment explained that the possibility of a permanent assignment would have to
await the next NRP review, but in the interim it would continue to provide appellant limited-duty
work. The November 5, 2010 job offer is the most recent of record.27 Appellant continued to
work part-time, limited duty through September 28, 2013, at which time he voluntarily stopped
working in advance of his December 13, 2013 OPM-approved disability retirement.
As noted, this case was previously before the Board with respect to appellant’s claimed
recurrence of disability beginning September 28, 2013. OWCP denied the recurrence claim,
which was subsequently upheld by the Branch of Hearings & Review, and affirmed by the
Board. The Board’s prior decision referenced both the June 12, 2009 and November 5, 2010
part-time, limited-duty assignments. The April 29, 2015 Board decision also noted that the most
recent limited-duty position “was not identified as permanent,” and that the employing
establishment specifically advised OWCP that it “was currently unable to extend an offer of
permanent limited[-]duty” work. Moreover, the Board’s prior decision indicated that OWCP
specifically acknowledged that it “could not issue a formal LWEC determination based on actual
wages” from appellant’s latest temporary assignment. Given his permanent employee status at
the time of the January 28, 2009 work injury, an LWEC determination based on a temporary
assignment would have been inappropriate.28
The Board notes that the February 26, 2016 LWEC determination was based on a
limited-duty assignment that appellant had not held since November 2010. It is unclear why
OWCP selected the June 12, 2009 limited-duty carrier position rather than the November 5, 2010
25

Id. at Chapter 2.815.7(a).

26

Although Dr. Geld continued to impose a 20-pound lifting/carrying (intermittent) restriction, the November 5,
2010 job offer did not specifically identify any lifting/carrying restrictions.
27

There is no indication in the record that the employing establishment subsequently amended the November 5,
2010 job offer making it a permanent assignment.
28

Supra note 19 at Chapter 2.815.5c(2)(d).

6

modified assignment, which he performed for almost three years prior to his voluntary retirement
in December 2013. The February 26, 2016 LWEC determination makes no mention of
appellant’s November 5, 2010 modified assignment.
Appellant argues that the job OWCP rated him on was a temporary assignment and
therefore the position should not have formed the basis of an LWEC determination. The Board
agrees. Neither the June 12, 2009 nor November 5, 2010 part-time, limited-duty assignment was
specifically designated as a permanent position. Moreover, the former assignment was
superseded by the latter, and it is clear from the record that the November 5, 2010 job offer was
not intended to be permanent. At the time, the employing establishment specifically advised
OWCP that it was not prepared to extend appellant a permanent offer. Reemployment in a
temporary position may not form the basis of an LWEC determination where the employee’s
date-of-injury job was permanent.29 Accordingly, OWCP’s February 26, 2016 decision shall be
reversed.
CONCLUSION
Appellant’s actual earnings as a part-time, limited-duty carrier effective June 12, 2009 do
not fairly and reasonably represent his wage-earning capacity.

29

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the February 26, 2016 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 25, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

